                         Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 1 of 6

Pro Se I (Rev, 12/16) Complaint for a Civil Case




                                        UNITED STATES DISTRICT COURT'
                                                                        for the

                                                                      District of

                                                                          Division


                                                                          )       Case No.        1
                                                                          )                      (to be filled in by the Clerk's Office)
               BLONDELL GARNER CLARK                                      )
                            Plaintiff(s)                                  )
(Write the full name ofeach plaintiff who is filing this complaint,       )
Ifthe names ofall the plaintiffs cannot fit in the space above,
                                                                          )
                                                                                  Jury Trial: (check one)      0   Yes      0    No
please write "see attached" in the space and attach an additional
page with thejulllist of names.)                                          )
                                  -v-                                     )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                 IBM                                      )
                             Defendant(s)                                 )
(Write the full name ofeach defendant who is being sued If the
names ofall the defendants cannot fit in the space above, please
                                                                          )
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The PlaintitT(s)

                    'Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                  Blondell Gamer Clark
                                Street Address                        2973 Butner      # 803
                                City and County                       Atlanta
                                State and Zip Code                    Geor~~i~a____~3~D~3~3~f______~__________________
                                Telephone Number                      404-748-0102
                                E-mail Address                        clarkbc419(a),outlook.com

          B.         The De(endant(s) .

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                           Page I of S
                         Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 2 of 6

Pro Se 1 (Rev, 12116) Complaint for a Civil Case


                     Defendant No. 1
                                Name                       mM
                                Job or Title (ifknown)
                                Street Address             1 New Orchard Road
                                City and County            Armonk
                                State and Zip Code         New York       '0501-{
                                Telephone Number           914-499-1900
                                E-mail Address (ifknown)


                     Defendant No.2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (lfknown)


                     Defendant No.3
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No: 4
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)




                                                                                        Page 2 of 5
                          Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


n.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity ~f citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?                (check all that apply)

                 [8J Federalquestion                                     D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       Employee Retirement Income Security Act (ERISA) Section 502«a)'




                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - _.••...•._ - -
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The P1aintifft s)

                                a. .       If the plaintiff is an       individu~l

                                           The plaintiff,      (name)                                          , is a citizen of the
                                                                         ------------------
                                           ·State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff,      (name)                                         . , is incorporated
                                                                         ------~----~------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, aJtach an additional page providing the
                                same informalion for each additional plainiiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant,       (name)                                         , is a citizen of
                                                                             ----------------
                                           the State of (name)                                               Or is a citizen of
                                            (foreign nation)



                                                                                                                           Page 3 of 5
                          Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 4 of 6

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b. .       If the defendant is a corporation
                                           Thedefendan~ (~m~                                            ., is incorporated under
                                                                     ----------._----------------
                                           the laws of the State of (name)                                         ,and has its
                                                                               ------------------------------
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (rorei~n nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.}

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




ill.      Statement of Claim

          Write a short and plain statement of the claim: Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          IBM concoced a scheme to deny me pension payments. IBM claimed they had sent mypension payment in full
          only to find from the U.S. Department of Labor the draft of this check was made payable to IBM'S legal
          department, the check was not payable to me. This concoction was done to avoid giving me with a denial letter
          and time contraint to fail a lawsuit To date, IBM has not paid me any of my pension nor have I gotten a denial
          letter. This alleged check is bogus, no such check exits.



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                        Page 4 of 5
            Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 5 of 6




This check supposedly was sent July 2002, (2) weeks later check not received. I called IBM and was told I
had to wait until I retire to receive the pension check even though I had signed all documents to receive
the check. Upon retirement 10/22/2016, I sent IBM a certified letter, and it was returned stamped
REFUSED by US Postal Service. 10/30/20016 I called IBM and spoke with Patty McGuire who stated the
check was sent in July 2002. I disputed and requested a copy of the check and she refused.



Continued inquiry and dates are as follows:



    1. 11/15/2016 and 2/2017, I wrote the U.S. Dept. of labor Georgia location, no response.



    2.   3/13/2017, I sent IBM CEO Virgina Romettv a letter, no response.



    3.   Finally, U.S. Dept. of labor Georgia called in March 2017, I spoke with representative Veronia
         Patterson who completed her investigation 3/28/2017 the case was unchallenged by her.

    4.   5/9/2017, U.S Dept. of labor Georgia Regional Director Isabel Colon submitted her findings
         stating the case required private legal action and she included a copy of the check draft. I
         received the draft only to find that this check was not made payable to me. It was payable to
         IBM legal department, not to me. This was the first time I had seen any details of the check.

    S.   8/7/2018, I wrote U.S. Dept. of labor Washington, DC, no response.

    6.   11/27/2018, I wrote U.S. Dept. of labor Washington, DC., and on 12/12/18 Director Mark B.
         Connor responded and stated the court would have to handle this dispute and he provided the
         statue.

    7.   Several attempts to contact IRS to request taxes on this check failed. They did not respond via
         telephone and letter. On 1/11/19, I wrote IRS in Cincinnati, OH for taxes on the check and I was
         referred to the IRS Atlanta office.



This case should not have any time constraint problems because IBM attempted to created a time
constraint problem. They had me to sign lump sum pension forms and never sent me the pension check
2002. Then purposefully mislead me to believe the check would be paid at retirement. Upon retirement
2018, I find this is a bogus check, not even payable to me. This illegal scheme is proof of IBM,s blatant
REFUSAL to pay my benefits. They have violated my rights under ERISA which I so rightfully deserve.
                         Case 1:19-cv-02834-TWT Document 3 Filed 06/26/19 Page 6 of 6

Pro Se I (Rev. 12116) Complaint for a Civil Case


          This alleged check was written in the amount of$II,333.00, plus last charges $125 a day, $3,750 month, 45,000
          a year for 18 years. Total $821,333 dollars.




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule II.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:              06/20/2019


                     Signature of Plaintiff
                     Printed Name of Plaintiff      BLONDELL GARNER CLARK

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E~mai1    Address




                                                                                                                       Page 5 of 5
